 DANIEL'S PALLET SERVICE395Daniel Gerhard' d/b/a Daniel's Pallet Service andKenneth Earley and David Crist. Cases 7•CA-24270(1) and 7•CA-24270(2)November 30, 1989SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN STEPHENS AND MEMBERSCRACRAFT AND DEVANEYOn March 2, 1989, Administrative Law JudgeMarvin Roth issued the attached supplemental de-cision The Respondent filed exceptions and a sup-porting brief and the General Counsel filed an an-swering briefThe Board has considered the record and thesupplemental decision in light of the exceptions andbriefs and has decided to affirm the judge's rul-ings,' findings,2 and conclusions and to adopt therecommended Order 3ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, Daniel Ger-hard' d/b/a Daniel's Pallet Service, Flat Rock,Michigan, its officers, agents, successors, and as-signs, shall pay to David Cnst and KennethIn its brief to the judge after the backpay hearing, the Respondent forthe first time made factual assertions about the effect on some patients ofthe medicine taken by David Cnst The judge rejected those factual as-sertions as hearsay We adopt the judge s rejection based on the fact thatthe evidence was not offered during the hearing and there is no conten-tion that It was newly discovered or previously unavailable See Sec102 48(d)(1) of the Board's Rules and Regulations Moreover, even if it iscorrect that some patients expenence dizziness as a result of the medica-tion, there is no evidence that It had that effect on Cnst or that the medi-cation or its effects had any relation to Cnst's obtaining interim employ-ment2 The Respondent has excepted to some of the judge s credibility find-ings The Board s established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are Incorrect Standard DryWall Products, 91 NLRB 544 (1950), enfd 188 F 2d 362 (3d Cm 1951)We have carefully examined the record and find no basis for reversingthe findingsWe adopt the judge s finding that the Respondent did not sustain itsburden of showing that Earley or Cnst were willfully Idle by introducinginto evidence microfiche copies of newspaper employment advertise-ments from their periods of unemployment In doing so, we do not relyon his statement that if he could not make sense of the Respondent s In-complete and Illegible exhibit in evidence, then Earley and Cnst couldnot be expected to do so Earley and Cnst testified that they looked atthe newspapers themselves, not microfiche copies of the newspapers3 Chairman Stephens would find that Earley did not exercise the re-quired reasonable diligence in his job search during the period betweenJanuary 16, 1987 when he was laid off by Bielec, and May 10, 1987,when he began working for Biel= again Unlike 1986, Earley had reasonto believe that he would have no work from Melee for at least 4 monthsUnlike 1988, he made no search for jobs during this period other thanregistering with the Michigan Employment Security Commission Be-cause Chairman Stephens regards his job search effort in 1988 as the min-imum necessary to show reasonable diligence, he would find that Earleyfailed to mitigate damages for the January-to-May period in 1987 andwould reduce his backpay amount accordinglyEarley, the sums set forth in the recommenddedOrderTina Marie Pappas, Esq , for the General CounselCraig W Lange Esq and Christina M Brookshire, Esq , ofTroy, Michigan, for the RespondentSUPPLEMENTAL DECISIONSTATEMENT OF THE CASEMARVIN ROTH, Administrative Law Judge This casewas heard at Detroit, Michigan, on December 5, 1988,for purposes of resolving a controversy over the amountof backpay due David Cnst and Kenneth Earley underthe terms of the Board's Order issued on February 26,1987 (283 NLRB 84), enforced per cunam No 87-5461,unreported (6th Cir 1988) The Board found that DanielGerhard' d/b/a Daniel's Pallet Service (the Company orRespondent) violated Section 8(a)(3) and (1) of the Actby harassing, changing the working conditions, and con-structively discharging Cnst and Earley because of theirunion activities The Board issued in pertinent part a re-instatement and backpay order directing the Company tomake Cnst and Earley whole for any loss of earnings orother benefits suffered as a result of the discriminationagainst them by payment to each of them of a sum ofmoney equal to that which each normally would haveearned as wages or received as benefits, from the date ofthe discrimination (February 8, 1985) to the date of theCompany's offer of reinstatement, less net earningsduring such period, together with interest The Companydoes not dispute General Counsel's calculation of grossbackpay, as amended at the hearing The Company alsodoes not dispute General Counsel's calculation of interimearnings, to the extent that such earnings were disclosedto the Board However the Company contends in sumthat Earley's backpay should be substantially reduced,and Cnst should be denied all backpay, allegedly becausethey were willfully idle and and willfully concealed in-terim earnings from the Board, and because Cnst wasdisabled for at least a yearAll parties were afforded full opportunity to partici-pate, to present relevant evidence, to examine and cross-examine witnesses, to argue orally, and to file briefs Onthe entire record in this case' and from my observationof the demeanor of the witnesses, and having consideredthe briefs submitted by General Counsel and the Compa-ny, I make the followingFINDINGS AND CONCLUSIONSA David CristThe backpay penod for David Cnst commences onFebruary 8, 1985, and terminates on December 31, 1986,when he obtained a higher paying position The Compa-ny contends that Cnst should be denied all backpay be-cause (1) he was willfully idle in that he sought jobswhich were not substantially similar to the one he heldat the Company, but rather, required a high school diplo-Certain errors in the transcript are noted and corrected297 NLRB No 57 396DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDma which he did not have, (2) he was disabled for aperiod of 1 year starting in May 1985, due to disabilitiesof nerves and a dislocated shoulder, both of which limit-ed his ability to obtain work, and (3) he hid interim earn-ings from the Board for the first quarter of 1986 Thesecond and third contentions are inconsistent If as con-tended by the Company, Cnst operated a backhoe doingexcavation work in February 1986, then plainly he wasphysically able to perform such workCnst left school after the tenth grade, and he was notqualified at any craft or trade His job at the Companyconsisted of repairing and constructing pallets and oper-ating a hi-lo which was used to load and unload palletsHis prior experience consisted of comparable generallabor Cnst testified in sum as follows On February 15,1985, he registered with the Monroe office of the Michi-gan Employment Security Commission (MESC), indicat-ing that he was able and available for full-time employ-ment Cnst requested work at general labor or as a hi-lodriver at at least $6 per hour (his wage at the Company )He periodically reregistered with the Monroe office, andalso registered at the Southgate office Cnst also lookedfor work on his own in the "downnver" area, i e, fromDetroit to Toledo, a distance of about 55 miles (At thetime, Cnst lived in Wyandotte, which is located in thedownnver area ) Cnst testified as to the names of numer-ous firms where he applied for work When permitted,he filed written applications He applied for work at,among other firms, B & M of Newport, Ritter's Pottery,American Sunroof, Cadon Plating, Guardian Glass,Fruehauf, Lazy Boy, Detroit Edison, Monsanto, Hollis-ters Drywall, Ace Paper, and McCloud Steel Cnst alsowent door-to-door in industrial areas Through MESC,Cnst filled out and submitted an auto plant questionnaire,which is used for the purpose of determining whetherthe applicant is eligible to take a test for employment inthe automobile industry Cnst also inquired of friendsconcerning job opportunities, read help wanted ads inarea newspapers, and responded to such ads by tele-phone or in person However, most of the ads listed jobswhich were too far for commuting Cnst was also limit-ed by the costs of job hunting on his own (By late 1985he was on welfare ) In January 1986 Cnst registered for"Project Self-Reliance" sponsored by the Down RiverCommunity Conferenee This was a program designed toassist participants in developing job-seeking skills As re-quired, Cnst attended sessions 20 hours per week for a 4-week period, for which he was paid the minimum wageof $3 35 per hour (Cnst earned a total of $268, which hasbeen deducted from gross backpay as interim earnings)Through Project Self-Reliance, Cnst applied for jobs bytelephone and by preparing and submitting resumes toMobil Oil, American Sunroof, and many other firmsCnst was unable to obtain employment through any ofthese effortsWhen Cnst applied for work at Detroit Edison, hewas told they would not hire him because he lacked ahigh school diploma or "GED" certificate, an equivalentof such diploma The evidence fails to indicate that anyother prospective employer gave this reason for nothiring him Usually employers either told Cnst theywere not hiring or failed to hire him without giving areason However, Cnst believed that his lack of a highschool diploma was an obstacle to his obtaining employ-ment In February 1986 Cnst registered for and onMarch 3, 1986, commenced participation in an education-al program leading to a GED certification Cnst did notcomplete the program, because in May 1986 he obtainedemployment with R L Baird Building Company AboutJanuary 1, 1986, Cnst had applied for work as a generallaborer with Rod Lamb Excavating Company RodLamb was a friend of Cnst's father-in-law's family Cnsttestified that Lamb told him he would hire Cnst if anopening developed, but none did However, eventuallyLamb told Cnst that Baird was hiring, and, as a result ofthis lead, Cnst was hired by Baird Cnst testified that hedid not work for Lamb during the backpay period, al-though he told people that he was going to work forLamb Cnst began working for Baird as a general labor-er, working full time at $5 per hour Cnst initially under-stood that the work was seasonal However, he was notlaid off and has been working continuously with BairdAs Cnst put it, he "grew with the Company," receivedpay raises, and as of the present hearing was earning$10 50 per hour as a heavy equipment operatorIn late 1984 Cnst dislocated his shoulder while work-ing for the Company However, this injury did not pre-vent him from performing his work in a competentmanner Indeed Cnst was so well regarded that becauseof the responsibility given to him the Company contend-ed in the unfair labor practice proceeding that Cnst wasa supervisor Cnst testified that about the time he left theCompany he began taking medication prescribed by aphysician (Motnn, 600 milligrams) in order to reduce theinflammation in his shoulder, and continued to do so forabout a year Cnst still has a dislocated shoulder, but thishas not prevented him from continuously performingconstruction work for Baird Cnst testified in sum thathis shoulder has sometimes limited his physical abilityand still causes him pain at times, but that he has to sup-port his family and cannot afford surgery, and thereforehe has no alternative but to live and work with his dislolcated shoulder When Cnst registered for Project Self-Reliance, he indicated "dislocated shoulder" in responseto a question concerning medical problems that limitworking or training He also mentioned his dislocatedshoulder to some prospective employers, but did not tellthem that it limited his working ability Cnst did notmention his shoulder when registering with MESC orfilling out the Auto Plant Questionnaire Cnst testifiedthat at the time he registered for Project Self-Reliance hewas undergoing treatment and the shoulder was on hismind In May and July 1985, when Cnst reregisteredwith MESC, he indicated "nerves" as a condition whichmight limit work he could accept However, he did notlist this or any other disability when responding to theAuto Plant Questionnaire, and he did not list this whenregistering for Project Self-Reliance Cnst indicated inhis testimony that his nervous condition was aggravatedby his experiences with the Company, and that when helisted "nerves" he was taking medication (Xanax, 05 mil-ligrams) In light of those experiences, it is not surprisingthat Cnst had a nervous problem The Company subject- DANIEL'S PALLET SERVICE397ed Cnst to intensive harassment (see infra), and Cnstsuddenly found himself without a job and eventually onwelfare, all while trying to support his family Cnst hadno problem that could not be cured by steady employ-ment The evidence fails to indicate that Cnst had anynervous problem after he began working for BairdThe Company argues that on the basis of Cnst's testi-mony and written notations Cnst's shoulder and nerveproblems "limited his ability to do work," and thereforehe should be denied backpay for 1 year (second, third,and fourth quarters of 1985 and first quarter of 1986) (Br34) The Company presented no other testimony or evi-dence, medical or otherwise, concerning Cnst's prob-lems 2 I find the Company's argument without merit Nodoctor ever told Cnst that he was unable to performgeneral labor or other work, and no prospective employ-er or agency ever told Cnst that he was rejected becauseof his shoulder or nerve problems Cnst speculated thathis problems may have hindered his search for employ-ment However speculation is not proof Even if Cnstwere rejected by prospective employers, this would notprove that he was unable to work Also, Cnst was notrequired to take medication for either his shoulder ornerves Rather while unemployed for reasons beyond hiscontrol, he used the opportunity to undergo treatmentHe did not take medication after he obtained employ-ment Moreover, as the Company itself impliedly ac-knowledges (Br 29) a limitation on ability does not dis-qualify a claimant from backpay Rather the claimantmust be unavailable, i e, unable to work because ofinjury or Illness 3 The Company has failed to prove thatCnst was unavailable for work due to injury or illness orany time during the backpay penodJohn Miller, who described himself as a friend of bothCnst and Daniel Gerhardt, was presented as a companywitness Miller testified that in February 1986 Cnst toldhim that he was working for Rod Lamb, running back-hoe equipment, and asked him "not to tell Danny"Miller had no other information about the matter, otherthan hearsay testimony to the effect that he overheardtwo employees of Lamb saying that Cnst worked withthem Miller never saw Cnst working for Lamb, andthey did not discuss pay The Company did not produceany testimony or records from Lamb or his company Icredit Miller, and I find on the basis of his testimony thatCnst worked for Lamb in February 1986 However, Ifind that the Company has failed to prove how long heworked for Lamb, or whether and if so how much hewas paid Lamb was a family friend, and as the Compa-ny itself suggests (Br 42), Lamb may have done him afavor by teaching him to run backhoe equipment Inreturn, Cnst may have helped Lamb without payment ofwages In February, March, and April 1986 Cnst was2 In its brief (pp 7, 8), the Company for the first time made assertions,based on statements attributed to a medical textbook, that Xanax andMotnn cause dizziness or comparable side effects in some patients Theassertion is rejected as hearsay See Federal Rules of Evidence, Rule801(18)3 The Company's reliance un Medhne Industries, 261 NLRB 1329(1982), is misplaced That decision did not Involve application of thestandard (Id at 1332, fn 5) However, the Company has correctly statedthe general standard See Certified Meats Inc. 235 NLRB 1286, 1288(1978)participating in Project Self-Reliance or the GED certifi-cation program Therefore, he was limited as to theamount of time he could spend working for Lamb TheCompany could have produced testimony or recordsfrom Lamb indicating whether Cnst worked for Lamb,for how long, and what if any wages Cnst receivedHowever the Company failed to present such evidence Ifind that the Company failed to prove that Cnst earnedwages from Lamb Therefore the Company has failed toprove that Cnst willfully concealed such earnings fromthe Board, and no denial of backpay is warranted for thisreasonThe Company's pnncipal argument with respect toCnst is that he should be totally disqualified from allbackpay because "he was willfully idle because hesought jobs which were not substantially similar to theone he held at Daniel's Pallet but rather, required a highschool diploma which he did not have" The Companyasserts that "Cnst was seeking employment not suitableto his background and experience, but rather, better jobsrequiring a high school education" (Br 29, 44) The ar-gument bears little if any relation to the facts of thiscase, and indeed borders on the frivolous From theoutset of the backpay period, Cnst earnestly sought em-ployment as a general laborer or hi-lo operator, i e, thekind of work for which he was expenenced and quali-fied He initially requested pay of $6 per hour, the samepay he received at the Company (hardly a princely sum)but as his search proved fruitless he lowered his sightsand eventually began working for Baird at $5 per hourOne employer (Detroit Edison) told him that he wouldnot be hired even for work which he was capable of per-forming because he was not a high school graduate IfConsolidated Edison and possibly other prospective em-ployers (not proven) refused to hire Cnst for this reason,it was not his fault Cnst sought to remedy this possibleproblem by pursuing a GED course of study, therebyfurther demonstrating the sincerity of his efforts toobtain employment The Company seems to think thatCnst was willfully idle because he wits able to obtainemployment before he worked for the Company Suchspeculation does not constitute prOof of willful idleness(This argument will be discussed further in connectionwith Kenneth Earley ) I find that the Company hasfailed to prove that Cnst willfully 'incurred loss of earn-ings Therefore he is entitled to full backpay as set forthin the amended backpay specificationB Kenneth EarleyThe General Counsel submits that the backpay penodfor Kenneth Earley commences on February 8, 1985,and terminates on March 31, 1988, when he was offeredreinstatement by the Company The Company concedesthat Earley is entitled to backpay for the first and secondquarters of 1985 and the third and fourth quarters of1986 The Company contends that Earley should bedenied backpay for all other quarters because allegedly(1) he was willfully idle during all quarters except thefirst two quarters of 1985, (2) he was willfully idleduring layoff penods from Bielec Construction Compa-ny, and (3) he willfully concealed earnings from the 398DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDBoard, and therefore should be denied backpay for thethird and fourth quarters of 1985 and the first quarter of1986Earley left school after the 1 1 th grade, and had nohigh school diploma or GED Like Crist he was notqualified at any craft or trade Earley, who lived inMonroe, registered for work with the Monroe office ofMESC on March 6, 1985 He requested work in con-struction or manual labor, indicating that he could drivea hi-lo or small truck (Earley had performed substantial-ly the same kind of work at the Company as did Cnst )Earley testified in sum as follows In addition to register-ing with MESC, he applied for work on his own Earleyapplied for work with firms in the downnver area, in-cluding among others, Culligan Soft Water Conditioner,Raters Pottery, BMI, Flat Rock Metal, S & H AutoParts, Flat Rock Automotive, Detroit Truck Stop, StuartChevrolet, Detroit Edison, White Star Trucking, TheTrucking Company, Sedlock & Francisco, SpeedwayGas Station, Beecham Products, and a nearby sandbag-ging company, Ottowa Silica, Gibraltar Trade Center(responding to a newspaper ad), and Metal FinishingEarley returned to many of these firms, sometimes twoor three times, in order to check whether there were anyopenings He specifically identified firms to which he re-turned in the summer of 1985 He also asked friends(whom he named) about job openings and checked com-munity bulletin boards He looked at want ads, checkedthe telephone directory for names of firms, and followedthrough by telephoning or visiting in response to the adsEarley registered for a job-seeking training program, butwas not assigned to a class He continued to activelyseek employment until he began working for CustomCarpentry by Bielec in 1986 His job-seeking efforts weresometimes limited by the fact that he could not affordgas for his carEarley testified that in the summer of 1985 he obtainedtemporary employment with Grodi's Farm, pickingproduce and performing related work He testified thathe worked there 2 to 3 weeks and was paid $2 75 to $3per hour, in cash Duane Mosley, a friend, referred himto the job In January 1986 he was employed by Bielecfor 8 days, and was laid off He was paid $3 50 per hour,substantially less than he earned at the Company Earleyregistered with MESC He testified that he stoppedsearching for employment in April 1986 because Bielechad told him he might need him when he returned fromvacation, which Earley understood to be in early MayBielec did not contact Earley In July a friend informedEarley that he had turned down an opening at BielecEarley contacted Bielec, was hired, and continued work-ing for Bielec until January 16, 1987, when he was againlaid off Earley worked for Bielec as a carpenter's helperHe was recalled by Bielec in May 1987 Earley testifiedthat in the interim he did not actively look for work, be-cause he anticipated that Bielec would recall him at thebeginning of May Earley worked for Bielec until aboutJanuary 22, 1988, when he was again laid off He againregistered with MESC Earley was recalled by Biel=about May 15, 1988, after the backpay period Earleytestified that in March 1988 he applied for work withPerry (a builder), and with another firm whose name hecould not recall He did not otherwise look for workafter his January 1988 layoffIn March 1987 Earley filled out a questionnaire on in-terim earnings for the Board's Regional Office Earleyindicated that he worked for Bielec from July 26, 1986,to January 16, 1987, was laid off, and was recalled inApril or May 1987 He did not list any other interim em-ployment Earley testified that when the parties metprior to and in connection with the present proceeding,the Company told him that they had seen him sitting atthe side of the road selling vegetables Earley testifiedthat he did not at that time recall his work for Grodi'sFarm He checked through his records and found norecord of such work When he met with counsel forGeneral Counsel to prepare for the present hearing, shequestioned him about the matter Earley recalled that heworked on a vegetable farm Two days before thepresent hearing, Earley notified counsel for GeneralCounsel that he had worked for Grodi's Farm as indicat-ed above The General Counsel amended the backpayspecification to indicate that Earley had interim earningsof $330 with Grodi's Farm in the third quarter of 1985and of $130 with Melee in the first quarter of 1986Duane Mosley, who referred Earley to Grodi's Farms,has been employed by the company since January 1986and was presented as a company witness Mosley initiallytestified that he worked for Grodi for about 3 months in1985, picking produce in August, September, and Octo-ber, which was the season for such work He testifiedthat he was paid $3 50 per hour (in cash), that Earleyrode with him to work, and that they worked together inthe same crew However, Mosley backed away from hisinitial assertion that they worked for about 3 months Headmitted that he began working after the picking seasonwas well underway, when the produce was "all gettingripe" He testified that although he was paid $3 50 perhour, the owner told him that she started new employeesincluding Earley, at $3 per hour Mosley thereby con-firmed Earley's testimony that Earley began working forGrodi after Mosley Mosley testified that Earley workedfor Grodi more than 3 weeks, but possibly less than hisoriginal estimate of 3 months Mosley testified that hisestimate was based on the fact that he quit IBM, went towork for Grodi, and then went to work for the Compa-ny, and that the interim span between IBM and theCompany was 3 months In light of the fact that Mosleybegan working for the Company in January 1986, hiscalculations are plainly erroneous The Company did notpresent any testimony or records from Grodi I am notpersuaded that Mosley's estimates are more accurate thanthat of EarleyI reject the Company's argument that Earley willfullyconcealed earnings from Grodi's Farm and Melee, andtherefore should be penalized by denial of 9 months'backpay When Earley filled out the Board's question-naire, he listed Bielec's name and address, and indicatedhis periods of employment beginning in July 1986Therefore the General Counsel and the Company hadsufficient information to check the accuracy of Earley'srecollection of the periods that he worked for Bielec Itis not surprising that Earley overlooked the fact that he DANIEL'S PALLET SERVICE399initially worked for Bielec for 8 days, about 14 monthsbefore filling out the Board questionnaire It is under-standable that a person might not regard such a briefperiod of work as "employment" in any meaningfulsense The omission falls far short of willful concealmentI further find that Earley's brief period of work forGrades Farm falls within the same category, and I creditEarley's testimony that he failed to recall his work forGrodi until counsel for General Counsel jogged hismemory 4 In Retail Delivery Systems, 292 NLRB 121 fn3 (1988), the Board recently stated as follows with re-spect to a comparable situationThe Respondent's reliance on NLRB v FlaeChief Inc , 640 F 2d 989, 991 (9th Cir 1981), is mis-placed In that ease the court refused to enforce theBoard's Order and found that the discriminatee hadintentionally concealed interim earnings However,in that case the administrative law judge totally dis-credited the discnminatee's testimony and foundthat the discnminatee's failure to report $8000 of in-tenm earnings earned in four different jobs, whichinvolved steady work for penods ranging from 1month to as long as 7 months amounted to a willfulconcealment of interim earnings To the contrary, inthis case the judge credited Mayer's testimony thatit simply had not occurred to him to list on thecompliance formi sporadic odd jobs he had held forshort periods of time, for which he had never evenbeen on an employer's payroll and for which histotal earnings were $900 When it came to Mayer'sattention that he should have listed this income, heinformed counsel for the General Counsel and thebackpay specification was adjustedAs was pointed out by Judge Robbins in Retail DeliverySystems (at 126) "It is inaccurate, but not particularlyunusual, for individuals to equate the term 'employer'only with one on whose payroll the individual appearsand not to consider the giver of 'odd jobs' as one's em-ployer" See also Rainbow Coaches, 280 NLRB 179(1986) As the Company has failed to demonstrate withany degree or accuracy or reliability that Earley earnedmore from Grath than $330, I find no basis for alteringthis estimate of interim earnings "[A]ny uncertainty inthe evidence is to be resolved against the Respondent asthe wrongdoer" (id at 80 fn 9)I further find that the Company has failed to provethat Earley was willfully idle at any time prior to April1986 Earley's testimony indicates that he continued toactively search for employment until that time TheCompany argues at length that Earley should not becredited because on his Board questionnaire, he did notlist all the employers to whom he testified he applied,and also because he did not list any dates of searchbeyond February, March, and April 1985 Earley testi-4 The Company argues (Br 36) that I should not credit Earley's testi-mony that he checked through his records, because Earley testified thathe kept no records of his employment seeking activities The questionhere is one of records of actual employment, e g paystubs, and not of jobsearches As Grodi paid its workers in cash, and for less than the mini-mum wage, it is quite possible that Earley had no wntten records of hiswork for Grodifled that he did not put down more names because heran out of space on the form, and thought he listedenough The appearance of the questionnaire form tendsto corroborate his testimony Earley filled in every spaceon the page marked "Search for Employment," proceed-ing in chronological order At the bottom of the sheet,Earley added that he registered for employment withMESC in May 1985 and February 1986 It is evident thatEarley understood that he was not expected to put downmore names, and therefore added a summary entry con-cerning MESC, in order to indicate that he continued tosearch for work The Company's argument also fails totake into account Earley's testimony that he applied two,three, or even four times with many of these prospectiveemployers Plainly, Earley saw no need to add additionaldates to these names, particularly as he had no space todo so It is evident from the questionnaires of bothEarley and Cnst that they did not understand that theywere expected to list every date and place when andwhere they sought employment 5In support of its professed incredulity that Earley andCnst were unable to promptly obtain interim employ-ment, the Company presented documentary evidencewhich purported to show that there were many jobsavailable in the Monroe area for which they were osten-sibly qualified The Company presented (1) a selection ofmicrofische copies of want ads from the MonroeEvening News for the period from January 1985 throughMarch 1986, and (2) a report of the Research and Statis-tics Department of the Michigan Department of Labor,summarizing the number of job openings in certain jobcategories which were placed with the Monroe office ofMESC during the period from July 1, 1985 to March 1,1986 The Company has directed my attention to the fig-ures for the category of "material handler" With regardto the selection of want ads, I have a preliminary andindeed fatal problem The copies are largely incompleteand illegible I have attempted without success to corre-spond and locate the professed ads listed in appendix Aof the Company's brief with the microfische copies (RExh 3) Plainly, if an administrative law judge cannotmake sense of this pile of papers, then Earley and Cnstcould hardly be expected to do so I could assume thatExhibit A was correct However this would be unfair toGeneral Counsel and the Charging PartiesNeither of the exhibits presented by the Company es-tablishes whether the jobs in question were open andavailable at the time Cnst and Earley would or couldhave applied, or the conditions of such jobs, or whetherthe prospective employers would likely have hired eitherdiscnminatee The General Counsel correctly points outthat the Company failed to present any affirmative evi-dence to establish that either Cnst or Earley failed toseek employment with a specific employer who wouldhave hired them, or refused to accept any job that wasoffered to them while unemployed during the backpay5 Crist did not even list specific firms or dates where and when hesought employment Rather, he simply categorized periods of time andthe manner in which he looked for work, e g, Resameys [sic] sent (Fe-brary 9, 1985, to May 5, 1986), Monroe MESC, Southgate MESC,Newspaper Friends," and "Door to Door ' 400DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDperiod Respondent's Exhibit 4 (the statistical report) issignificant in one respect which the Company has ne-glected to mention The report which shows that therewere 567 openings in the category of material handler,also shows 1708 applicants for such jobs during the sameperiod In sum, there were about three applicants foreach opening The proportion for "hand packager" waseven more lopsided The report shows six openings and58 applicants (The report does not indicate the numberof applicants for the six indicated openings for "kitchenhelper" and two for "cleaner, commercial or institution-al" Given the relative number of applicants to openings,and the limited education and training of the discnmina-tees, it is not surprising that they encountered difficultyin obtaining interim employment The Board's languagein Laidlaw Corp, 207 NLRB 591, 594 (1973), enfd 507F 2d 1381 (7th Cir 1974), cert denied 422 U S 1042(1975), recently cited in Diversified Case Co, 272 NLRB1099, 1100 (1984), is particularly appropriate to thepresent caseWith the exception of a bundle of unassimilatednewspaper advertisements and a letter from thestate authonties concerning the relative level of un-employment in [the area], Respondent produced noevidence of any employment available to any discn-minatee, nor of the willful failure of any to acceptsuch employment It is not enough that theRespondent thinks that employees should have beenable to secure jobs Suspicion and surmise are nomore valid basis for decision in a backpay hearingthan in an unfair labor practice hearingThis leaves the Company's remaining argument, thatEarley was willfully idle during periods of layoff fromBielec and should be denied backpay for such periods Ihave previously indicated that I credit Earley's testimo-ny that he actively continued to seek employment untilApril 1986 I further find that Earley was justified in notactively seeking employment during the period fromApril to July 1986, because Bielec led him to believe thathe would be rehired at the beginning of May Withregard to his subsequent periods of layoff (January toMay 1987 and January 1988 to end of backpay period),Earley knew or had good reason to believe that hewould not be recalled until May He registered withMESC during these periods and applied with two pro-spective employers in March 1988, but did not otherwiseactively seek employment In determining whetherEarley exercised reasonable diligence during the periodsof layoff, his actions must be viewed in light of his over-all conduct and experience during the backpay periodSee Rainbow Tours, supra, 180 I find in the circum-stances of this case that Earley should not be deniedbackpay for these periods Earley did not "withdrawfrom the labor market" during these periods (SeeMurbro Parking, 276 NLRB 52, 56 (1985), cited by theCompany 6 He reregistered with MESC during eachlayoff period, and did not withdraw his prior applica-tions and inquiries (many multiple) regarding employ-ment He remained available for work in the Monroearea The evidence indicates that when Earley and Cnstobtained interim employment, they did so through per-sonal reference rather than through applying at the dooror responding to ads The evidence also indicates thatthey had little success during the winter months, whenopportunities for outdoor labor, e g, construction orfarm work, were limited or nonexistent In these circum-stances, Earley was not required to engage in acts of fu-tility I find that Earley exercised reasonable diligence inseeking interim employment throughout the backpayperiod, and that the Company has failed to prove that hewas willfully idle at any time dunng that periodOn these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed 7ORDERThe Respondent, Daniel Gerhard' d/b/a Daniel'sPallet Service, That Rock, Michigan, its officers, agents,successors, and assigns, shall make whole David Cnstand Kenneth Earley by paying each of them the amountset forth below opposite their name, plus interest thereonaccrued to the date of payment and computed in themanner set forth in New Horizons for the Retarded, 283NLRB 1173 (1987),8 less tax withholdings required byFederal and state lawsDavid Cnst$12,415 56Kenneth Earley21,056 406 Lundy Packing Co v NLRB, 856 F 2d 627 (4th Or 1988), cited byGeneral Counsel, is not in point That case dealt with the question ofwhether discriminatees were obligated to continue looking for full-timeemployment while engaged in interim part-time employment In thepresent case, the question presented is whether Earley was obligated toactively search for employment during periods of layoff from his interimjob7 In the event no exceptions are filed as provided in Sec 102 46 of theRules and Regulations of the National Labor Relations Board, the find-ings, conclusions, and recommended Order herein shall, as provided inSec 102 48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes8 Under New Horizons, Interest on and after January 1, 1987, is comput-ed at the short-term Federal rate" for the undeipayment of taxes as setout in the 1986 amendement to 26 U S C • 6621 Interest on amountsaccrued prior to January 1, 1987 (the effective date of the 1988 amende-ment to 26 U S C • 6621) shall be computed in accordance with FloridaSteel Corp, 231 NLRB 651 (1977)